Koreman, P.J.
(concurring in part and dissenting in part). Although the State’s action against both the County of Sullivan and the Town of Thompson was originally brought on the theories of indemnification and contribution, it now seems agreed that the State’s action should be treated as one for contribution.
*34We agree with the majority that collateral estoppel has no application to the State’s cause of action for contribution against the County of Sullivan and Town of Thompson. Neither the county nor town was a party to the negligence action brought in the Court of Claims by the Sacks against the State. The issues litigated in that action related solely to the question of whether or not the State was negligent in maintaining and supervising the barricade on Cimmaron Road which the Sacks’ vehicle struck, or in failing to adequately warn motorists of the barricade. The issues raised in the present action, however, relate to the questions of whether or not the county and town were likewise negligent in maintaining, supervising or marking the Cimmaron Road barricade and whether or not. that negligence contributed to the damages sustained by the Sacks. These issues were not previously litigated in the Court of Claims’ action, and, therefore, the judgments in that action do not bar the present action (Schwartz v Public Administration of County of Bronx, 24 NY2d 65; B. R. DeWitt, Inc. v Hall, 19 NY2d 141).
Subsequent to the entry of the Court of Claims’ judgments in favor of the Sacks and the State’s service and filing of a notice of appeal therefrom, the parties stipulated that the State would withdraw its notice of appeal; that the judgment in favor of Victor Sacks would be reduced from $1,026,195.83 to $875,000; that the judgment in favor of Anne Sacks would remain at $18,365.86; and that upon execution and delivery of satisfactions of judgments the State would pay the reduced judgment in favor of Victor and the judgment in favor of Anne. Certainly, if the State had paid the full amount of both judgments, there would be no doubt that it could maintain the present action for contribution against the county and town (CPLR 1401, 1403). Indeed, the State did pay the full amount of the judgment in favor of Anne Sacks. The majority, however, conclude that since the State has stipulated with its judgment creditors to withdraw its notice of appeal from their judgments in return for the judgment creditor’s agreement to accept a reduced amount in full satisfaction of these judgments, it is precluded by the provisions of subdivision (c) of section 15-108 of the General Obligations Law from maintaining the present action for contribution.
In our view that subdivison is inapplicable to the present case. It provides that a "tortfeasor who has obtained his own release from liability shall not be entitled to contribution from *35any other person” (emphasis added). Here, the State has not obtained its own release from liability. Rather, after the State’s liability was fixed by the Court of Claims, it proceeded to satisfy that liability by paying and discharging the judgments that were predicated thereon (cf. Rock v Reed-Prentice Div. of Package Mach. Co., 39 NY2d 34). Moreover, the effect of the State’s satisfaction of the Sacks’ judgments was to discharge the obligations of all other tort-feasors to the Sacks, including the county and the town, as well as its own (Gallivan v Pucello, 38 AD2d 876; Goines v Pennsylvania R. R. Co., 6 AD2d 531, app dsmd 5 NY2d 1002; Bundt v Embro, 48 Misc 2d 802, mod 27 AD2d 931, affd sub nom Bundt v Wallach Auto Rental, 21 NY2d 1032).
Since the State has discharged the entire obligation owed to the Sacks, it seems only fair to give it the right to seek contribution from those whose obligations it has discharged.
Accordingly, we would affirm the order of Special Term denying the motion for dismissal of the complaint. We are in agreement with the majority, however, that the order denying the town’s motion for a change of venue should be reversed, and that the action should be tried in Sullivan County.
Greenblott and Mahoney, JJ., concur with Kane, J.; Koreman, P.J., and Larkin, J., concur in part and dissent in part in an opinion by Koreman, P.J.
Order reversed, on the law, and judgment directed to be entered in favor of defendants dismissing the complaint, without costs.